Citation Nr: 1008363	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  06-05 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to benefits under 38 U.S.C. § 
1151 for nerve damage as a result of a hernia operation.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel




INTRODUCTION

The Veteran had active military service from April 1972 to 
April 1975.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a November 2002 rating decision.  The case was remanded 
in 2007 for procedural reasons.  


FINDINGS OF FACT

1.  The RO denied the Veteran's claim of entitlement to 
benefits under 38 U.S.C. § 1151 for nerve damage as a result 
of a hernia operation in a June 1995 rating decision.  The 
Veteran was notified of the decision, but did not perfect an 
appeal.

2.  Evidence obtained since the time of the June 1995 rating 
decision does not raise a reasonable possibility of 
substantiating the claim of entitlement to benefits under 38 
U.S.C. § 1151 for nerve damage as a result of a hernia 
operation.


CONCLUSION OF LAW

The June 1995 rating decision which denied entitlement to 
benefits under 38 U.S.C. § 1151 for nerve damage as a result 
of a hernia operation is final; new and material evidence has 
not been submitted, and the claim is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.156, 3.160(d), 20.302 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and Material Evidence

The Veteran's claim of entitlement to benefits under 38 
U.S.C. § 1151 for nerve damage as a result of a hernia 
operation was denied by a June 1995 rating decision which is 
now final as the Veteran failed to perfect an appeal.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302.  
However, a previously denied claim may be reopened by the 
submission of new and material evidence.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.

New evidence is defined as evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

At the time of the June 1995 rating decision, the evidence of 
record included the Veteran's contentions that he had 
constant pain in his groin following surgery at the 
Wilmington VAMC; records from his December 1993 hernia 
surgery, including his consent for the surgery; and a 
memorandum from a staff surgeon at VA describing the 
treatment provided and the Veteran's complaints.  

In February 2002, the Veteran filed to reopen his previously 
denied claim, once again reporting nerve damage in his groin 
area.  Since the previous denial in June 1995, considerable 
additional evidence was submitted; including many, many pages 
of VA treatment records describing continued pain in the 
groin area, as well as surgical reports from several 
additional hernia operations. 

The Veteran submitted a statement in September 2002 
indicating that he was in constant pain, and he reported 
having had 5 operations at VA.  

At a RO hearing in November 2003, the Veteran continued to 
assert that he had an ongoing burning sensation in the hernia 
surgery site.  The Veteran argued that the nerve damage did 
not begin until after his surgeries (starting in July 1995).  
He indicated that the pain spread to his stomach area after 
his surgery in January 2001.

The Veteran also testified at a hearing before the Board in 
October 2007 where he recounted first undergoing surgery at 
VA in 1993 at which time he did not have any significant 
pain.  The Veteran did recall being warned prior to his 
initial surgery that because of the location of the hernia it 
was possible that he would have some pain after the surgery.  
However, the Veteran indicated that he consented because he 
needed the surgery so that he could work.  The Veteran 
indicated that he had a follow-up surgery in 1995 to address 
his groin pain, and then two more surgeries in 1997 to 
address recurrences of his hernia and to attempt to stem the 
pain he was experiencing.  The Veteran also reported having 
other hernia surgeries in 2000 and 2001.  

Essentially, the Veteran renewed his contention that he 
developed groin pain following his first surgery in 1993 that 
has persisted to the present day, in spite of multiple 
surgical procedures to correct the problem.

The Board notes that for the limited purpose of reopening a 
claim, a Veteran's testimony is presumed to be credible.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  As such it 
is accepted as true that the Veteran experiences considerable 
pain in his groin area.  It is noted that this statement is 
supported by numerous VA medical records.

However, the Veteran's initial claim that was denied in 1995 
also sought compensation for groin pain, and the Veteran's 
contention of pain in the groin area has not changed in the 
many years since that claim was denied.  In fact, the Veteran 
specifically testified at his hearing before the Board in 
October 2007 that his groin pain had not ever left him since 
his initial VA procedure.  

However, since the Veteran's claim was previously denied in 
1995, no evidence has been submitted to suggest that the pain 
was the product of carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA.  In fact, the Veteran acknowledged at his hearing 
that he was warned that one of the known possible side 
effects of a hernia operation was pain, but nevertheless 
consented to the surgical procedure.  As such, the evidence 
that has been submitted since the previous denial does not 
show that the Veteran's groin pain was an unforeseeable 
result of a hernia surgery. 

A medical opinion of record was obtained in July 2002.  The 
examiner reviewed the Veteran's medical records noting the 
pain that developed following his hernia repair in 1993 and 
became worse following subsequent herniorrhaphies in 1995 and 
2001.  However, the examiner explained that such pain 
following inguinal herniorrhaphy is a recognized complication 
of the procedure that occurs in the absence of substandard 
care, and represents only an unfortunate result.  From a 
review of the operative notes of the December 1993, July 
1995, and December 1995 surgical procedures, the examiner 
found that in accord with good and accepted practices of 
patient care the appropriate indications for each surgery 
were listed describing proper surgical technique and showing 
attention to detail.  The examiner stated that he had no 
criticism of the VA health care provided to the Veteran, as 
the medical professionals that treated him adhered to the 
appropriate standard of care in managing the Veteran's case.  

The Board is very sympathetic to the Veteran's pain; 
unfortunately, while considerable new evidence has been 
submitted since the Veteran's claim was previously denied in 
1995, the fact remains that it was known that the Veteran had 
groin pain in 1995; as such, any evidence that simply 
establishes continued pain is not considered material.  
Furthermore, the new evidence has consistently failed to 
address the criteria for establishing a claim under 
38 U.S.C.A. § 1151.  In fact the only medical opinion of 
record that was provided expressly found that while the 
Veteran has experienced groin pain since his herniorraphies 
at VA, his pain was not the result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA.  The medical 
opinion also explained that pain following a herniorraphy was 
a foreseeable consequence of such a surgical procedure.  

As such, the evidence presented since the Veteran's claim was 
previously denied does not raise a reasonable possibility of 
substantiating his claim.  Therefore, the criteria for 
reopening the Veteran's claim have not been met, and his 
claim of entitlement to benefits under 38 U.S.C. § 1151 for 
nerve damage as a result of a hernia operation remains 
denied.  


II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter 
dated in October 2009, which informed the Veteran of all the 
elements required by the Pelegrini II Court as stated above.  
Additionally, the letter specifically informed the Veteran of 
what "new" and "material" meant in the context of his 
claim, and it informed him the reason that his claim had 
previously been denied.  See Kent v. Nicholson, 20 Vet. App. 
1 (2006).  

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the Veteran was not given prior to the first 
adjudication of the claim, the Veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, 
the Veteran's claim was remanded by the Board to specifically 
provide the required notice, and after such notice was 
provided, the Veteran's claim was readjudicated.

Since his claim was last denied, the Veteran testified at a 
hearing before the Board.  VA has obtained hundreds of pages 
of outpatient treatment records and surgical records.  It is 
also noted that the Veteran has acknowledged that he has only 
received VA medical treatment.  As such, while the Veteran 
receives Social Security Administration (SSA) assistance, 
there is no reason to seek the records as the Veteran advised 
he only received VA treatment.  (They would only contain VA 
treatment records that have already been obtained.  Likewise, 
there has been no suggestion made that SSA documents would 
contain any opinions addressing the criteria to establish 
entitlement to benefits under 38 U.S.C.A. § 1151.)  
Additionally, a medical opinion of record was obtained (the 
report of which has been associated with the claims file).

In these circumstances, VA has satisfied its duties to notify 
and assist, and additional development efforts would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
In light of the denial of the Veteran's claim, no disability 
rating or effective date will be assigned, so there can be no 
possibility of any prejudice to the Veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the Veteran in adjudicating this appeal.


ORDER

New and material evidence having not been presented to reopen 
a claim of entitlement to benefits under 38 U.S.C. § 1151 for 
nerve damage as a result of a hernia operation, the Veteran's 
claim is not reopened, and the appeal is denied.  


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


